EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karen A. Lecuyer  on 6/3/2022.
1. (Currently Amended) A method for treatment of cancer in a subject, the method comprising intraperitoneally injecting with a poly (alkyl cyanoacrylate) nanoparticle, the nanoparticle comprising 5 to 20 wt% cabazitaxel based on the total weight of the nanoparticle and having a size of 10 to 500 nanometers, wherein the nanoparticle does not include a targeting moiety, wherein the cabazitaxel is encapsulated by thenanoparticle, and wherein the nanoparticle is administered to the subject in an amount sufficient to treat the cancer in the subject,
wherein the cancer is peritoneal carcinomatosis originating from ovarian cancer, colorectal carcinoma, cervical cancer, breast cancer, colon cancer, or prostate cancer, or is pseudomyxoma peritonei, and
wherein the poly(alkyl cyanoacrylate) comprises a cyanoacrylate having a 2-ethyl butyl (EBCA) alkyl chain.

10.	(Currently Amended) The method of claim 1, wherein intraperitoneally injecting 

Cancel claims 5, 9 and 14.
Claims 1-4, 6, 10 and 12 are allowed. 

REASONS FOR ALLOWANCE 
	The claims have been amended such that they are commensurate in scope with the unexpected results. It was unexpected that the poly(alkyl cyanoacrylate) nanoparticles (PACA NP) were found to be retained within the intraperitoneal cavity over a long period of time. The incorporation of cabazitaxel (CBZ) in the PACA NP was shown in accordance with Example 1 that has the poly(alkyl cyanoacrylate) that comprises having a 2-ethyl butyl (EBCA) alkyl chain as claimed (see Example 1 as well as the Declaration filed 6/24/2020). There was significant tumor growth reduction and improved survival for intraperitoneally administered PACA  CBZ compared to free drug given by intravenous and intraperitoneal routes. Regarding the unexpected retention of the nanoparticles in the peritoneum, prior art (Dakwar et al.) as provided by the Declaration filed 06/24/2020, discloses that rapid clearance of nanoparticles from the intraperitoneal cavity within hours was an inevitable outcome. The PACA nanoparticles in accordance with the claims are specific to the peritoneal cavity and are retained in the intraperitoneal cavity especially in the absence of a targeting moiety.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615